[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Before the court is the plaintiff James Alford's application for custody and visitation rights with his child James Ahmad Alford born on February 11, 1999. The child presently lives with his mother the defendant Aisha Darden.
The plaintiff terminated his relationship with the defendant during June of 2001 and until recently the parties were able to agree on the plaintiffs visitation with his son. That cooperation, which obviously was in the best interests of the child, continued until the plaintiff moved into the home of Ms. Teresa Barns. From that time to this date the plaintiffs visitation with his son became a problem.
Ms. Barns has a violent temper. On one occasion she saw the plaintiffs automobile in the defendant's driveway and she slashed his tires. Although she has never seen the plaintiff intoxicated when he was with the child, the defendant complains that the plaintiff had picked up the child when he had an "open can" in the vehicle.
The court, sua sponte, shall enter temporary orders with respect to custody and visitation and revisit these orders on December 2, 2002 (10:00 a.m.) at which time the visitation will be evaluated. The court will take further evidence at that time.
The following pendente lite orders are entered with respect to the minor child James Ahmad Alford.
1. The plaintiff and defendant are granted joint custody with the child's primary residence being with the defendant.
2. The plaintiff will have unsupervised visitation with the child on alternating Saturdays from 11:00 a.m. to 6:00 p.m. commencing July 27, 2002; and alternating Sundays from 11:00 a.m. to 6:00 p.m. commencing August 4, 2002.
3. One day during the week, on a day mutually agreeable to the parties, the plaintiff will have visitation with his son from 3:30 p.m. to 7:00 p.m. If the parties fail to agree on a day the court orders such visitation on a Wednesday. CT Page 9400
4. The plaintiff shall not consume alcohol or non-prescription drugs commencing twelve hours prior to and during the visitation with the child.
5. There shall be no visitation in the presence of Ms. Teresa Barns.
The undersigned judge will retain jurisdiction over this file.
Robert I. Berdon Judge Trial Referee